                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

FARM JOURNAL, INC. d/b/a                                )
FARM JOURNAL MEDIA                                      )
                                                        )
                Plaintiff,                              )
                                                        )       Case No. 4:19-cv-00095-SRB
         v.                                             )
                                                        )
GREGORY JOHNSON and                                     )
BLUE BOOK SERVICES,                    INC.    d/b/a    )
PRODUCE BLUE BOOK,

                Defendants.

                                               ORDER

        Before the Court is Defendant Gregory Johnson’s Motion to Dismiss (Doc. #26) and

Defendant Blue Book Services, Inc. d/b/a Produce Blue Book’s Motion to Dismiss (Doc. #27).

For reasons discussed below the motions are denied.

        I.      Legal Standard

        Defendants Gregory Johnson (“Johnson”) and Blue Book Services, Inc. d/b/a Produce

Blue Book (“Blue Book”) filed the present motions to dismiss Plaintiff Farm Journal, Inc. d/b/a

Farm Journal Media’s (“Plaintiff”) Complaint under Federal Rule of Civil Procedure 12(b)(6),

which allows courts to dismiss a claim for “failure to state a claim upon which relief can be

granted.” To survive this kind of motion, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal citations and quotation marks omitted) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir.

2015). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ash v. Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (internal citation quotation

marks omitted) (quoting Iqbal, 556 U.S. at 678).

       The Court must accept all facts alleged in the complaint as true when deciding a motion

to dismiss. See Data Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d 849, 851 (8th Cir. 2009)

(noting “[t]he factual allegations of a complaint are assumed true and construed in favor of the

plaintiff, even if it strikes a savvy judge that actual proof of those facts is improbable”).

However, allegations that are “legal conclusions or formulaic recitation of the elements of a

cause of action . . . may properly be set aside.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585,

594 (8th Cir. 2009) (internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 677).

       II.     Background

       Plaintiff’s Complaint alleges the following facts, which the Court accepts as true for

purposes of Defendant Johnson’s and Blue Book’s motions to dismiss. See Data Mfg., Inc., 557

F.3d at 851. Plaintiff is an “agricultural media company” that produces “a variety of respected

publications” and is “a trusted source for agricultural information and news.” (Doc. #1, ¶¶ 11–

12). Defendant Johnson is a former employee of Plaintiff who served as editorial director for

two of Plaintiff’s publications: The Packer and Produce Retailer. (Doc. #1, ¶¶ 14–15).

Defendant Johnson is a current employee of Defendant Blue Book, “another agricultural media

company and [Plaintiff’s] direct competitor.” (Doc. #1, ¶¶ 2, 31). This lawsuit is about

Defendant Johnson’s alleged conduct during his employment transition from Plaintiff to

Defendant Blue Book.

       While working for Plaintiff, Defendant Johnson’s employment responsibilities included

handling Plaintiff’s confidential information. To adequately perform his job, Defendant Johnson

had “access to a substantial volume of [Plaintiff’s] confidential, proprietary, and/or trade secret




                                                   2
documents, files and information stored on its internal computer network,” which “included, but

was not limited to, market and industry research data, customer lists and information, pricing and

financial information, information regarding advertisers, marketing strategies, competitive

analysis, and information regarding new products and services under development.” (Doc. #1, ¶

17). When Defendant Johnson accepted Plaintiff’s employment offer on December 2, 2015, he

“agreed in the offer letter he signed” (“offer letter”) not to disclose or use Plaintiff’s confidential

information “except in furtherance of” Plaintiff’s business. (Doc. #1, ¶ 27). Plaintiff requires all

new employees to sign such an agreement. (Doc. #1, ¶ 21). Another “integral part” of

Defendant Johnson’s work responsibilities was to “routinely update[] The Packer’s Twitter

account with posts and links to [Plaintiff’s] content as part of the company’s overall marketing

strategy to build its profile and the visibility of its publications.” (Doc. #1, ¶ 30).

        “[A]s early as March of 2018, [Defendant] Johnson entered into discussions with”

Defendant Blue Book’s President and CEO “about the potential for [Defendant] Johnson to leave

his job at [Plaintiff] and join [Defendant] Blue Book.” (Doc. #1, ¶ 32). On July 7, 2018,

Defendant Blue Book “formally offered to [Defendant] Johnson a position as its new Director of

Media Development,” which Defendant Johnson soon accepted. (Doc. #1, ¶ 37). On July 16,

2018, Defendant Johnson gave Plaintiff his resignation letter and two-weeks’ notice. (Doc. #1,

¶ 38). While Plaintiff paid Defendant Johnson his salary through the end of July 2018, Plaintiff

relieved Defendant Johnson of his work responsibilities on July 17, 2018. (Doc. #1, ¶ 41). The

next day, Defendant Johnson and his wife returned to Plaintiff’s office one last time “to collect

some personal items and return his company cell phone.” (Doc. #1, ¶ 44).

        Shortly after July 19, 2018, Plaintiff “discovered that [Defendant] Johnson deliberately

changed the ‘handle’ of The Packer’s Twitter account from ‘@gregofthepacker’ to




                                                   3
‘@gregofthebluebook’” and thereby “redirect[ed]” Plaintiff’s “followers to Blue Book content.”

(Doc. #1, ¶¶ 47, 115).   Plaintiff also “obtained a forensic image of the hard drive of [Defendant

Johnson’s] company laptop computer.” (Doc. #1, ¶ 51). The forensic image revealed that on

June 11, 2018,—after Defendant Johnson had begun employment discussions with Defendant

Blue Book but before he stopped working for Plaintiff—Defendant Johnson “surreptitiously

copied more than 11,000 files from [Plaintiff’s] internal computer network to a personal

‘Dropbox’ account” without Plaintiff’s knowledge or permission. (Doc. #1, ¶ 52) (emphasis

omitted). The forensic image also showed that Defendant Johnson “attached a USB storage

device to his [company] laptop,” though Plaintiff “cannot determine what additional information

[Defendant] Johnson may have copied to this USB storage device because [Plaintiff] does not

have the USB storage device despite repeated requests for the same.” (Doc. #1, ¶ 53).

       In November and December 2018, Plaintiff sent letters to Defendants Johnson and Blue

Book informing them of what Plaintiff had learned since Defendant Johnson’s departure and

demanding their cooperation in returning Plaintiff’s property. (Doc. #1, ¶¶ 57, 59). Defendant

Johnson “never substantively responded to any of [Plaintiff’s] letters,” and Defendant Blue Book

“largely declined to meet any of [Plaintiff’s] demands.” (Doc. #1, ¶¶ 72, 75–76). Plaintiff then

filed this lawsuit. (Doc. #1, ¶ 76). Plaintiff brings Counts I–V against Defendant Johnson only.

Plaintiff brings Counts VI–IX against Defendants Johnson and Blue Book.

       III.    Discussion

               A. Count I: Violation of DTSA

       In Count I, Plaintiff alleges Defendant Johnson “misappropriated [Plaintiff’s] trade

secrets by intentionally and willfully copying, without [Plaintiff’s] authorization, more than

11,000 files” to his personal DropBox account in violation of the Defend Trade Secrets Act




                                                 4
(“DTSA”), 18 U.S.C. § 1836, et seq. (Doc. #1, ¶¶ 78, 82). “The DTSA creates a private right of

action for an owner of a trade secret when that secret has been misappropriated, if the secret

relates to a product used in interstate commerce.” CMI Roadbuilding, Inc. v. Iowa Parts, Inc.,

No. 18-1075, 2019 WL 1474022, at *2 (8th Cir. Apr. 4, 2019) (citing 18 U.S.C. § 1836). The

DTSA defines “trade secret” as “all forms and types of financial, business, scientific, technical,

economic, or engineering information” as long as 1) “the owner thereof has taken reasonable

measures to keep such information secret” and 2) “the information derives independent

economic value . . . from not being generally known to, and not being readily ascertainable

through proper means by, another person who can obtain economic value from the disclosure or

use of the information.” § 1839(3)(A)–(B). “Misappropriation” under the DTSA means, among

other things, “disclosure or use of a trade secret of another without express or implied consent by

a person who . . . used improper means to acquire knowledge of the trade secret.” § 1839(5)(B).

“[I]mproper means” for DTSA purposes “includes theft, bribery, misrepresentation, breach or

inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other

means” but “does not include reverse engineering, independent derivation, or any other lawful

means of acquisition.” § 1839(6)(A).

       Defendant Johnson argues that Plaintiff makes only conclusory allegations that the

uploaded files contained trade secrets and that, because the offer letter’s confidentiality provision

did not include a survival clause, the offer letter “expressly permitted” him to cease maintaining

the confidentiality of Plaintiff’s information once his employment ended. (Doc. #28, pp. 13–15).

Defendant Johnson further argues that because he owed Plaintiff no confidentiality obligation at

the moment his employment with Plaintiff ended, Plaintiff’s information lost its trade secret

status and Plaintiff’s DTSA claim fails as a matter of law. (Doc. #28, pp. 12–13) (citing




                                                 5
Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1006–1007) (1984)). Plaintiff argues that “[t]here

is nothing in the confidentiality provision suggesting it terminates with [Defendant] Johnson’s

employment,” that Defendant Johnson “stole [Plaintiff’s] confidential information while he was

still employed,” and that it “specifically pled that the files Johnson stole included trade secrets.”

(Doc. #17, pp. 14–17) (emphasis in original).

       Here, Plaintiff states a DTSA claim. Plaintiff’s Complaint contains many allegations that

the 11,000+ uploaded files contained trade secrets. Plaintiff alleges that it has taken reasonable

measures to maintain the secrecy of this information, (Doc. #1, ⁋⁋ 17-29, 80), which derives

independent economic value from not being generally known to Plaintiff’s competitors. (Doc.

#1, ⁋⁋ 17-18, 80, 79, 89). Defendant Johnson’s conduct, as alleged by Plaintiff, shows the use of

improper means—either theft or a breach of a duty to maintain secrecy—to misappropriate those

files by using them or disclosing them. (Doc. #1, ⁋⁋ 82-84). Defendant Johnson’s motion to

dismiss Count I is denied.

               B. Count II: Violation of KUTSA

       In Count II, Plaintiff alleges that this same conduct by Defendant Johnson also violates

the Kansas Uniform Trade Secrets Act (“KUTSA”), Kan. Stat. Ann. § 60-3320, et seq., because

Defendant Johnson “stole the trade secrets while working for [Plaintiff] in its Lenexa, Kansas[,]

office and he uploaded them from [Plaintiff’s] computer server that is located in that office.”

(Doc. #1, ¶ 88). To prevail on a claim under the KUTSA, a plaintiff must show 1) “that the

defendants employed theft or breached a duty to maintain secrecy in order to acquire trade

secrets that had an independent economic value,” 2) that “these secrets were not readily

ascertainable by proper means by the defendants,” and 3) “that [the plaintiff] made reasonable

efforts under the circumstances to maintain the secrecy of the trade secrets.” Progressive Prod.,




                                                  6
Inc. v. Swartz, 258 P.3d 969, 976 (Kan. 2011) (“[T]he act tells us that it seeks uniformity with

other jurisdictions that have adopted the Uniform Trade Secrets Act.”). The KUTSA’s

definitions of “trade secret,” “misappropriation,” and “improper means” are similar to those of

the DTSA. See Kan. Stat. Ann. § 60-3320(1)–(2), (4). Defendant Johnson and Plaintiff direct

their DTSA arguments to Plaintiff’s KUTSA claim as well. Here, Plaintiff states a KUTSA

claim for the same reasons he states a DTSA claim. Defendant Johnson’s motion to dismiss

Count II is denied.

               C. Count III: Breach of Contract

       In Count III, Plaintiff alleges that the December 2015 offer letter Defendant Johnson

signed is an enforceable contract and that Defendant Johnson breached the confidentiality

provisions in that contract. (Doc. #1, ¶¶ 97, 100). “A breach of contract action includes the

following essential elements: (1) the existence and terms of a contract; (2) that plaintiff

performed or tendered performance pursuant to the contract; (3) breach of the contract by

defendant; and (4) damages suffered by the plaintiff.” Keveney v. Missouri Military Acad., 304

S.W.3d 98, 104 (Mo. banc 2010) (citing Howe v. ALD Servs., Inc., 941 S.W.2d 645, 650 (Mo.

Ct. App. 1997)). Under Missouri law, confidentiality agreements need not “contain time and

geographic limitations to be valid” and enforceable. Synergetics, Inc. v. Hurst, 477 F.3d 949,

959 (8th Cir. 2007). “[C]ontract interpretation is a question of law.” Webbe v. Keel, 369 S.W.3d

755, 756 (Mo. Ct. App. 2012) (citing Newco Atlas, Inc. v. Park Range Constr., Inc., 272 S.W.3d

886, 891 (Mo. Ct. App. 2008)).

       Defendant Johnson argues that any duty of confidentiality he owed to Plaintiff as a

condition of his employment “terminated” on July 17, 2018, because “by its terms, the Offer

Letter obligated Mr. Johnson to maintain confidentiality only as long as the Offer Letter was in




                                                  7
effect—it does not contain any provision stating that the confidentiality obligations survives the

termination of the agreement.” (Doc. #28, p. 13) (citing Doc. #28-2, p. 2). Plaintiff argues that

Defendant Johnson’s duty of confidentiality survived the termination of his employment with

Plaintiff and that, even if it did not, Defendant Johnson “stole [Plaintiff’s] confidential

information while he was still employed.” (Doc. #33, p. 17) (emphasis in original). Defendant

Johnson replies that “[Plaintiff] cannot recover for pre-termination breaches” because Plaintiff

“cites no authority that the Court can retroactively revive previously terminated confidentiality

obligations.” (Doc. #42, p. 8).

       Here, Plaintiff’s Complaint states a claim for breach of contract. The disputed

contractual provision states that “[a]s a condition of employment, you agree to receive, develop

and hold all Company confidential information in strict confidence and not to use or disclose

confidential information, or make copies of any documents containing confidential information,

except in furtherance of the business of the Company, without prior written approval.” (Doc. #1,

¶ 27). Plaintiff alleges that on June 11, 2018, while he still worked for Plaintiff, Defendant

Johnson “secretly copied” over 11,000 files “from [Plaintiff’s] network” onto his own DropBox

account “while he was negotiating his future employment with [Defendant Blue Book] and

sharing business ideas with it.” (Doc. #1, ¶¶ 52, 94). Plaintiff further alleges that Defendant

Johnson did so “without [Plaintiff’s] written approval” and that Plaintiff suffered damages as a

result. (Doc. #1, ¶¶ 100–101). Plaintiff’s allegations, if true, show a breach of the

confidentiality agreement during his employment with Plaintiff, regardless of whether Defendant

Johnson’s duty under that agreement lasted beyond the end of his employment. Defendant

Johnson’s motion to dismiss Count III is denied.




                                                  8
               D. Count IV: Breach of Duty of Loyalty and Fiduciary Duty

       In Count IV, Plaintiff alleges that Defendant Johnson violated the duty of loyalty and

fiduciary duty he owed to Plaintiff. (Doc. #1, ¶¶ 104–105). A duty of loyalty and a fiduciary

duty are distinct legal concepts. “[E]very employee owes his or her employer a duty of loyalty.”

Scanwell Freight Express STL, Inc. v. Chan, 162 S.W.3d 477, 479 (Mo. banc 2005) (citing Nat’l

Rejectors, Inc. v. Trieman, 409 S.W.2d 1, 41 (Mo. banc 1966); Restatement (Second) of Agency

§ 387 (1958)). Conduct that breaches the duty of loyalty includes “using confidential

information peculiar to the employer's business, soliciting customers before the end of the

employment or other acts that result in direct competition.” Western Blue Print Co., LLC v.

Roberts, 367 S.W.3d 7, 17 (Mo. 2012) (citing Scanwell, 162 S.W.3d at 479). In contrast, not

every employee owes his or her employer a fiduciary duty. Id. at 16 (quoting Walter E.

Zemitzsch, Inc. v. Harrison, 712 S.W.2d 418, (Mo. Ct. App. 1986)) (holding that “[g]enerally,

‘an employer-employee relationship, without more, is insufficient to’” create a confidential

relationship that establishes an employee’s fiduciary duty).

       It is still an open question “whether or to what extent an employee owes the employer a

fiduciary duty separate from the duty of loyalty.” Id. at 15 (citing Scanwell, 162 S.W.3d. at 479).

“A confidential relationship between employer and employee giving rise to fiduciary duties

exists if (1) there is an express understanding that the employee is receiving confidential

information, or (2) the employee acquired the information in such a way that he must have

known of its confidential nature.” Pony Computer, Inc. v. Equus Computer Sys. of Missouri,

Inc., 162 F.3d 991, 997 (8th Cir. 1998) (citing Trieman, 409 S.W.2d at 35–36). To prevail on a

claim for breach of fiduciary duty, a plaintiff must prove “(1) the existence of a fiduciary

relationship between the parties; (2) a breach of that fiduciary duty; (3) causation; and (4) harm.”




                                                 9
Lafarge N. Am., Inc. v. Discovery Grp. L.L.C., 574 F.3d 973, 983 (8th Cir. 2009) (citing Koger v.

Hartford Life Ins. Co., 28 S.W.3d 405, 411 (Mo. Ct. App. 2000)). “Whether a fiduciary duty

exists is a question of law, while the breach of that duty is for the trier of fact to decide.”

Western Blue, 367 S.W.3d at 15 (citing Scanwell, 162 S.W.3d at 481). Defendant Johnson

focuses mainly on the confidentiality agreement in the offer letter, but also argues that Plaintiff

“cannot look to common law duties or trade secret law to block [Defendant] Johnson from doing

what is expressly permitted after the contract terminates.” (Doc. #28, p. 15). Plaintiff argues

that, in addition to breaching Defendant Johnson’s obligation under the confidentiality agreement

in the offer letter, Defendant Johnson breached the duty of loyalty and fiduciary duty he owed to

Plaintiff. (Doc. #33, p. 14).

        Here, Plaintiff states a claim for breach of duty of loyalty and for breach of fiduciary

duty. Plaintiff alleges that Defendant Johnson was its employee and Editorial Director of two of

its magazines. (Doc. #1, ⁋⁋ 15-17, 104). Plaintiff’s allegations about Defendant Johnson’s

conduct during his employment with Plaintiff, such as uploading the 11,000+ files to his own

Dropbox account, are sufficient to show Defendant Johnson’s “using confidential information

peculiar to the employer's business,” which constitutes a breach of the duty of loyalty Defendant

Johnson owed Plaintiff during his employment with Plaintiff. (Doc. #1, ⁋⁋ 37). See Western

Blue, 367 S.W.3d at 17. Plaintiff’s allegations also suffice to show that Defendant Johnson owed

Plaintiff a fiduciary duty and that Defendant Johnson breached this duty during his employment

with Plaintiff. If true, Plaintiffs allegations about the offer letter and the nature of Defendant

Johnson’s work responsibilities show “an express understanding” between Plaintiff and

Defendant Johnson “that the employee is receiving confidential information” giving rise to a

fiduciary duty. (Doc. #1, ⁋⁋ 17, 21, 27). See Pony Computer, 162 F.3d at 997. As alleged,




                                                  10
Plaintiff’s Complaint states a plausible claim that Defendant Johnson’s conduct breached this

fiduciary duty. (Doc. #1, ⁋ 105).

               E. Count V: Declaratory Judgment

       In Count V, Plaintiff “requests that the Court enter a judgment declaring [Plaintiff] to be

the legal owner of the Twitter account @gregofbluebook f/k/a @gregofthepacker.” (Doc. #1, ¶

111). Under the Declaratory Judgment Act, codified at 28 U.S.C. §§ 2201–02, federal courts

“may declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” Courts have “broad discretion” to issue

declaratory judgments under § 2201. Marty H. Segelbaum, Inc. v. MW Capital, LLC, 673 F.

Supp. 2d 875, 882 (D. Minn. 2009) (citing Alsager v. Dist. Court of Polk County, 518 F.2d 1160,

1163 (8th Cir.1975)). When a court exercises this discretion, “[t]he existence of another

adequate remedy does not preclude a declaratory judgment that is otherwise appropriate.” Marty

H. Segelbaum, 673 F. Supp. 2d at 882 (internal quotation marks omitted) (quoting Fed. R. Civ. P.

57) (holding that plaintiff’s claim for declaratory relief survived summary judgment even though

that claim “encompass[ed]” plaintiff’s separate breach of contract claim). “A successful action

for declaratory judgment requires a viable underlying cause of action.” Salau v. Denton, 139 F.

Supp. 3d 989, 1012 (W.D. Mo. 2015) (internal citations and quotation marks omitted).

       As the Court will discuss below, Plaintiff alleged that it owns the disputed Twitter

account sufficiently enough for its substantive claims involving that account to survive dismissal.

Therefore, “a viable underlying cause of action” supports Plaintiff’s request for declaratory

relief. See id. Moreover, in asking the Court to determine who owns the Twitter account,

Plaintiff asks the Court to “declare the rights and other legal relations of” Plaintiff and Defendant




                                                 11
Johnson, not merely to make a factual finding. See § 2201. The Court denies Defendant

Johnson’s motion to dismiss Count V.

                  F. Count VI: Conversion

                           i. Against Defendant Johnson

         In Count VI, Plaintiff alleges that Defendants are liable for conversion because they

“used and appropriated The Packer Twitter account to their own purposes by redirecting its

Followers to Blue Book content, indicating they wrongfully claim a right in opposition to

[Plaintiff’s] right to the account.” (Doc. #1, ¶ 115). Conversion is “the unauthorized assumption

of the right of ownership over the personal property of another to the exclusion of the owner's

rights.” Emerick v. Mut. Ben. Life Ins. Co., 756 S.W.2d 513, 523 (Mo. banc 1988) (citing

Maples v. United Savings and Loan Association, 686 S.W.2d 525, 527 (Mo. Ct. App. 1985)). A

plaintiff must sufficiently plead three elements to state a conversion claim: “(1) plaintiff was the

owner of the property or entitled to its possession; (2) defendant took possession of the property

with the intent to exercise some control over it; and (3) defendant thereby deprived plaintiff of

the right to possession.” Weicht v. Suburban Newspapers of Greater St. Louis, Inc., 32 S.W.3d

592, 596 (Mo. Ct. App. 2000) (citing Manzer v. Sanchez, 985 S.W.2d 936, 940 (Mo. Ct. App.

1999)).1 Defendant Johnson argues that Plaintiff fails to state a claim for conversion because,


1
  The parties dispute whether Kansas or Missouri law governs Plaintiff’s conversion claim. Defendant Johnson
points to Kansas law and argues it does not recognize a conversion claim for intangible property like Plaintiff’s
Twitter account. Plaintiff points to Missouri law and argues it does recognize such a claim. At this stage in the
case, this Court does not need to perform a choice of law analysis. While neither Kansas nor Missouri courts have
decided whether a social media account can be the subject of a conversion claim, no authority from either state
requires this Court to dismiss Plaintiff’s claim solely because the disputed property is a Twitter account. Neither
state’s conversion law draws a bright line between physical personal property and intangible personal property,
recognizing conversion claims for the former and rejecting claims for the latter. Instead, their law suggests that
whether disputed personal property can be subject to a conversion claim depends on whether the defendant’s
possession or use of the property—regardless of whether the property is physical or intangible—excludes the
plaintiff’s rights in that property. See Near v. Crivello, 673 F. Supp. 2d 1265, 1281 (D. Kan. 2009) (citations
omitted) (“[U]nder Kansas law, intangible property rights may be subject to conversion, so long as there exists a
present property interest.”); DIRECTV, Inc. v. Lockwood, 311 F. Supp. 2d 1147, 1151 (D. Kan. 2004) (applying
Kansas law and noting that “an action for conversion may lie when the subject is intangible personal property” but


                                                         12
aside from the nature of the disputed property, Plaintiff “does not allege ownership of” the

Twitter account. (Doc. #28, pp. 9–10; Doc. #42, p. 12). Plaintiff argues that it alleges the

Twitter account is its property and “details numerous facts that support” these allegations. (Doc.

#33, p. 9) (citing Doc. #1, ¶¶ 110, 113, 119).

         Here, assuming Plaintiff’s factual allegations are true, Plaintiff states a conversion claim

“that is plausible on its face.” Iqbal, 556 U.S. at 678. Plaintiff alleges that it owns the Twitter

account and it is entitled to possess and control the account. (Doc. #1, ¶ 113). Plaintiff alleges

both Defendants “have tortiously taken” the Twitter account and have used the account “to their

own purposes.” (Doc. #1, ¶ 114–115). Plaintiff alleges the Defendants have deprived Plaintiff

of access to the Twitter account and “wrongfully claim a right in opposition to” Plaintiff’s right

to the account. (Doc. #1, ¶¶ 114–115). These allegations, together with those detailed above,

state a plausible conversion claim against Defendant Johnson. Defendant Johnson’s motion to

dismiss Count VI is denied.

                           ii. Against Defendant Blue Book

         Defendant Blue Book argues that Plaintiff “pleads absolutely no facts supporting the

allegation that [Defendant] Blue Book stole” the Twitter account and thus Plaintiff’s conversion

claim against Defendant Blue Book must fail. (Doc #29, p. 8). Plaintiff argues that its

Complaint contains allegations that Defendant Blue Book has “tortiously taken” the Twitter

account, “has used and appropriated the account to its own purposes,” and has refused to give up

possession of the account. (Doc. #32, pp. 12-13). Here, Plaintiff need not allege that Defendant


rejecting the plaintiff’s claim that satellite signals were converted because the plaintiff did not “allege that
Defendants used its property to Plaintiff’s exclusion”); Lucas v. Lucas, 946 F.2d 1318, 1323–24 (8th Cir. 1991)
(applying Missouri law; rejecting the defendant’s argument that “an action for conversion is only appropriate where
the converted property is chattel capable of being specifically identified”; and holding that “an estate’s ownership
interest in securities” could be converted). At bottom, each state’s law suggests that intangible personal property
such as a plaintiff’s social media account may be the subject of a conversion claim if it can be used or appropriated
in a way that excludes the plaintiff.


                                                         13
Blue Book “stole” the Twitter account in order to state a plausible conversion claim against

Defendant Blue Book. See Amwest Sur. Ins. Co. v. Concord Bank, 248 F. Supp. 2d 867, 881–82

(E.D. Mo. 2003) (citing Lucas, 946, F.2d at 1323) (holding that a plaintiff can prove conversion

by showing 1) “tortious taking,” 2) “any use or appropriation to use of the person in possession

indicating a claim of right in opposition to the rights of the owner,” or 3) “refusal to give up

possession to the owner on demand”). In light of the allegations discussed above, Plaintiff has

stated a plausible conversion claim against Defendant Blue Book. Defendant Blue Book’s

motion to dismiss Count VI is denied.

               G. Count VII: Replevin

                        i. Against Defendant Johnson

       In Count VII, Plaintiff brings a replevin claim, “seek[ing] an order from the Court

directing Defendants to cease all use of @gregofbluebook f/k/a @gregofthepacker Twitter

account and ordering them to turn over to [Plaintiff] access to the account.” (Doc. #1, ¶ 122).

“An action in replevin is designed to get the property of one person from another.” Vahey v.

Vahey, 120 S.W.3d 288, 291 (Mo. Ct. App. 2003) (citing Mo. Rev. Stat. § 533.010). “The gist of

a replevin action is to test plaintiff’s right to immediate possession.” Roberts Holdings, Inc. v.

Becca's Barkery, Inc., 423 S.W.3d 920, 928 (Mo. Ct. App. 2014) (internal quotation marks

omitted) (quoting Phillips v. Ockel, 609 S.W.2d 228, 231 (Mo. Ct. App. 1980)). “The plaintiff in

a replevin action must plead and prove an immediate right to possession.” Turman v. Schneider

Bailey, Inc., 768 S.W.2d 108, 112 (Mo. Ct. App. 1988) (citing Olson v. Penrod, 493 S.W.2d 673,

675–76 (Mo. Ct. App. 1973)).




                                                 14
         Defendant Johnson argues2 that “the replevin count fails at the outset because it does not

allege that [Defendant Johnson] is wrongfully detaining the account.” (Doc. #29, p. 9). Plaintiff

argues that “the word ‘detain’ is not an essential word that [Plaintiff] was obligated to insert in

its Complaint or else face dismissal” and that Defendant Blue Book “is exalting form over

substance.” (Doc. #32, pp. 15-16). For the same reasons that Plaintiff states a plausible

conversion claim, Plaintiff sufficiently pleads that Defendant Johnson is wrongfully detaining the

account. (Doc. #1, ¶¶ 119–121). Plaintiff states a replevin claim against Defendant Johnson,

whose motion to dismiss Count VII is therefore denied.

                          ii. Against Defendant Blue Book

         The Court has already discussed Defendant Blue Book’s arguments against Plaintiff’s

replevin claim and Plaintiff’s response to that argument. Plaintiff sufficiently pleads that

Defendants, including Blue Book, have tortiously taken the Twitter account that allegedly

belongs to Plaintiff. (Doc. #1, ¶¶ 119–121). Plaintiff pleads that Defendants, including Blue

Book, “have used and appropariated” the Twitter account “to their own purposes” and that they

“wrongfully claim a right in opposition to” Plaintiff’s right in the account. (Doc. #1, ¶¶ 120–

121). Plaintiff states a valid claim for replevin against Defendant Blue Book. Defendant Blue

Book’s motion to dismiss Count VII is denied.

                  H. Count VIII: Unfair Competition

                           i. Against Defendant Johnson

         In Count VIII, Plaintiff alleges that Defendants’ conduct in uploading Plaintiff’s files to

Defendant Johnson’s Dropbox and using the Twitter account constitutes unfair competition.


2
  In Defendant Johnson’s supporting suggestions, he “incorporates” arguments that Defendant Blue Book asserted in
its supporting suggestions regarding Plaintiff’s conversion, replevin, and civil conspiracy claims. (Doc. #28 , p. 10
n.2). Therefore, the Court cites to Defendant Blue Book’s opposing suggestions when discussing Defendant
Johnson’s arguments regarding Plaintiff’s replevin action.


                                                         15
(Doc. #1, ¶¶ 124–125). “[U]nfair competition consists of passing off the business of one as the

business of another.” Design Nine, Inc. v. Arch Rail Grp., LLC, No. 4:18 CV 428 CDP, 2019

WL 1326677, at *9 (E.D. Mo. Mar. 25, 2019) (citing Cushman v. Mutton Hollow Land Dev.,

Inc., 782 S.W.2d 150, 157 (Mo. Ct. App. 1990)).” “While the law of unfair competition does not

contain specific elements, it can be best described as a reaffirmation of the rules of fair play by

prohibiting attempts to trade on another’s reputation.” Id. at *9 (citing Nat’l Motor Club of Mo.,

Inc. v. Noe, 475 S.W.2d 26, 19–20 (Mo. 1972)). “A claimant may assert an unfair competition

claim based on broad improper conduct, like ‘deceptive marketing, infringement of trademarks

and other indicia of identification, and appropriation of intangible trade values, such as trade

secrets.’” InfoDeli, LLC v. W. Robidoux, Inc., No. 4:15-CV-00364-BCW, 2016 WL 6921624, at

*5 (W.D. Mo. Aug. 26, 2016) (quoting Am. Equity Mtg., Inc. v. Vinson, 371 S.W.3d 62, 64 (Mo.

Ct. App. 2012)). Defendant Johnson argues that “the termination of the confidentiality

obligation” in the offer letter defeats Plaintiff’s unfair competition claim, which, Defendant

Johnson argues, is “premised on confidentiality.” (Doc. #42, p. 9). Plaintiff argues that

Plaintiff’s confidentiality obligation did not terminate and that Plaintiff has “adequately pled” its

unfair competition claim. (Doc. #33, pp. 8, 17).

       Here, Plaintiff states a claim for unfair competition. Plaintiff alleges Defendant Johnson

“has competed unfairly with [Plaintiff] by copying confidential information from its internal

computer network, without authorization, to a DropBox account that is not controlled by or

accessible to” Plaintiff and this copying happened while Defendants “Johnsons and Blue Book

were negotiating” Defendant Johnson’s future employment. (Doc. #1, ¶ 124). Plaintiff further

alleges both Defendants “competed unfairly through their continued, unauthorized use of” the

Twitter account “to divert [Plaintiff’s] followers to Blue Book content and by causing confusion




                                                 16
regarding the existence of an association which does not exist between Blue Book and Farm

Journal content that remains posted or linked in Tweets under the new @gregofbluebook

handle.” (Doc. #1, ¶ 125). These allegations are sufficient to show the “broad improper

conduct” that forms the basis of an unfair competition claim. See Vinson, 371 S.W.3d at 64.

Defendant Johnson’s motion to dismiss Count VIII is denied.

                       ii. Against Defendant Blue Book

       Plaintiff states an unfair competition claim against Defendant Blue Book. Plaintiff

alleges Defendant Blue Book “condoned and acquiesced in all of [Defendant] Johnson’s actions

and has failed and refused to instruct [Defendant] Johnson to return [Plaintiff’s] confidential

information. (Doc. #1, ¶ 124). As discussed above, Plaintiff also alleges Defendant Blue Book,

together with Defendant Johnson, “competed unfairly through their continued, unauthorized use

of” the Twitter account. (Doc. #1, ¶ 125). These allegations are sufficient to state a plausible

unfair competition claim against Defendant Blue Book. The Court denies Defendant Blue

Book’s motion to dismiss Count VIII.

               I. Count IX: Civil Conspiracy

                       i. Against Defendant Johnson

       In Count IX, Plaintiff alleges that Defendants’ conduct amounts to civil conspiracy

because “[t]here was a meeting of the minds” between the Defendants to, among other things,

“convert The Packer Twitter account so as to divert [Plaintiff’s] followers to Blue Book content

and thereby tortiously interfere with [Plaintiff’s] prospective business advantage, expectancy and

relationships.” (Doc. #1, ¶ 129). “A claim of civil conspiracy requires a showing of: (1) two or

more persons; (2) an unlawful purpose; (3) a meeting of the minds; (4) at least one act conducted

in furtherance of the conspiracy; and (5) damages.” Design Nine, 2019 WL 1326677, at *10




                                                17
(citing Oak Bluff Partners, Inc. v. Meyer, 3 S.W.3d 777, 781 (Mo. banc 1999)). “Although civil

conspiracy has its own elements that must be proven, it is not a separate and distinct action.”

Western Blue, 367 S.W.3d at 22 (citing Breeden v. Hueser, 273 S.W.3d 1, 13 (Mo. Ct. App.

2008)). “[I]f tortious acts alleged as elements of a civil conspiracy claim fail to state a cause of

action, then the conspiracy claim fails as well.” Id. (internal quotation marks omitted) (quoting

Oak Bluff, 3 S.W.3d at 781). Defendant Johnson argues, in addition to Plaintiff’s failure to state

an underlying tort claim, the intracorporate conspiracy doctrine bars Plaintiff’s civil conspiracy

claim because the alleged wrongdoing happened within the scope of Defendant Johnson’s

employment with Defendant Blue Book. (Doc. #28, p. 12). Plaintiff argues it states underlying

tort claims. (Doc. #28, p. 12). Plaintiff further argues the intracorporate conspiracy doctrine

does not bar its civil conspiracy claim because it is “inappropriate” to apply the doctrine at the

dismissal stage and Defendant Johnson “had an independent personal stake” in achieving the

object of the conspiracy. (Doc. #33, pp. 12–13).

       Here, Plaintiff states a civil conspiracy claim against Defendant Johnson. First, as

already discussed, Plaintiff states several other plausible claims for relief that form the basis of

its civil conspiracy claim. Second, Plaintiff sufficiently pleads the elements of civil conspiracy.

Plaintiff alleges Defendants Johnson and Blue Book formed “a meeting of the minds” to convert

Plaintiff’s Twitter account “so as to divert [Plaintiff’s] followers to Blue Book content and

thereby tortiously interfere with [Plaintiff’s] prospective business advantage, expectancy and

relationships.” (Doc. #1, ¶ 129). If assumed true, these allegations and others already discussed

show several acts by each Defendant in furtherance of the alleged conspiracy. (See, e.g., Doc. #1,

¶¶ 2, 3, 4, 32, 37, 47–50, 56, 65, 69, 71, 114, 129–130). Moreover, the Court need not decide

whether the intracorporate conspiracy doctrine—or any exception to it—applies because several




                                                  18
alleged events giving rise to Plaintiff’s claim happened before Defendant Johnson became

Defendant Blue Book’s employee. Defendant Johnson’s motion to dismiss Count IX is therefore

denied.

                        ii. Against Defendant Blue Book

          Defendant Blue Book argues Plaintiff’s civil conspiracy claim should be dismissed

because Plaintiff “does not allege any overt act by [Defendant] Blue Book relating to the Twitter

conspiracy”; Plaintiff “does not properly allege a ‘meeting of the minds’”; the intracorporate

conspiracy doctrine bars Plaintiff’s claim; and Plaintiff has not stated an underlying tort claim.

(Doc. #29, pp. 3–5). Plaintiff argues that, while it does not need to allege that Defendant Blue

Book itself committed the overt act in furtherance of the conspiracy, Defendant Blue book

committed several such acts. (Doc. #32, pp. 7–8). Plaintiff further argues it has sufficiently

pleaded a meeting of the minds between the Defendants, the intracorporate conspiracy doctrine

does not bar its claim, and it states several underlying tort claims. (Doc. #32, pp. 9–12). Here,

Plaintiff states a viable civil conspiracy claim against Defendant Blue Book for the same reasons

Plaintiff states such a claim against Defendant Johnson. Defendant Blue Book’s motion to

dismiss Count IX is denied.

          IV.    Conclusion

          Accordingly, Defendant Gregory Johnson’s Motion to Dismiss (Doc. #26) and Defendant

Blue Book Services, Inc. d/b/a Produce Blue Book’s Motion to Dismiss (Doc. #27) are denied.

          IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE

Dated: April 24, 2019




                                                 19
